Title: To George Washington from Paine Wingate, 7 February 1795
From: Wingate, Paine
To: Washington, George


        
          Sir
          Philadelphia Feb. 7th 1795.
        
        The office of Destrict Judge in New-Hampshire having become vacant by the Death of General Sullivan, I beg leave to recommend John Pickering Esquire as a suitable person to fill that place. He is a Gentleman eminent in his law-profession, distinguished for his good abilities, and has an irreproachable moral character. He has sustained several of the most respectable offices in the State, and at this time is Chief Justice of the state supreme court. Perhaps the usage of that part of the country, and his own Modesty may prevent a direct application to you; But I am authorised to say that he would accept the appointment with gratitude, and would exert his utmost endeavours to discharge the duties of his office should you be pleased to appoint him. I

have the honour to be with the highest Sentiments of Respect your most obedient and Humble Servant
        
          Paine Wingate
        
      